Judgment and order reversed on the law and a new trial granted, with costs to the appellants to abide the event on the ground that the court erred in refusing to charge that there was no proof of permanent impairment. All concur, Crosby, P. J., in the result on the further ground that the findings of negligence and freedom from contributory negligence are against the weight of the evidence. (The judgment is for plaintiff in an action for damages for personal injuries arising out of the negligent operation of an automobile. The order denies defendants’ motion for a new trial.) Present— Crosby, P. J., Taylor, Dowling and Harris, JJ.